department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc intl postf-154656-01 uilc internal_revenue_service national_office field_service_advice date date memorandum for tamara moravia-israel industry counsel to shipping technical advisor team cc lm rfp mia from subject jacob feldman special counsel cc intl application of fsc provisions to lease of vessel by bareboat charter between members of a controlled_group followed by a time charter of the vessel to an unrelated customer this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend uscorp ussub owner charterer uscorp-fsc industrya location1 countrya service1 service2 taxable year1 date1 postf-154656-01 amount1 amount2 amount3 amount4 activity1 activity2 activity3 issue whether a bareboat lease of a vessel by a domestic_corporation is treated as the lease of export_property for foreign_sales_corporation purposes under sec_927 and temp sec_1_927_a_-1t where the lease is for use by a lessee that is a member of the lessor’s controlled_group and the lessee derives income from the time charter of the vessel to an unrelated_person conclusion no the lease of a vessel by a domestic_corporation is not treated as the lease of export_property for foreign_sales_corporation purposes where the lease is for use by a lessee that is a member of the lessor’s controlled_group and the lessee derives income from the time charter of the vessel to an unrelated_person temp sec_1_927_a_-1t does not apply because the time charter transaction between the lessee and the unrelated_person constituted a service_contract not a sublease facts i the parties and charters uscorp a domestic_corporation wholly-owned domestic_corporation ussub collectively taxpayer which owns an ocean-going vessel in servicing industrya the vessel was used to transport crews equipment and supplies between mainland and offshore locations the vessel was used to perform service1 provide service2 and perform other specialized services during the period at issue the vessel was ported in countrya and traveled only between countrya and location1 the vessel did not travel to destinations within the united_states and performed services only within countrya and location1 during taxable year1 taxpayer transferred the vessel to its wholly-owned the related-lessee excluded_property rule_of sec_927 aside we assume solely for purposes of this memorandum that the vessel otherwise satisfied the definition of export_property under sec_927 we received no facts as to whether the requirements of sec_927 were satisfied in this case postf-154656-01 subsidiary owner a countrya corporation by bareboat charter bareboat charter taxpayer and examination agree that the bareboat charter constituted a lease owner negotiated a time charter time charter of the vessel with charterer an unrelated customer during taxable year1 for a discussion of the distinction between bareboat and time charters see page of this memorandum the vessel involved in this case is one of approximately amount1 vessels that taxpayer owns and charters using subsidiaries such as owner during taxable year1 uscorp also wholly owned uscorp-fsc a foreign_corporation that made an election on date1 to be treated as a foreign_sales_corporation fsc under sec_922 of the internal_revenue_code code which election remained in effect at all relevant times thereafter we assume solely for purposes of this memorandum that uscorp-fsc met all the requirements for fsc status under sec_922 at all relevant times and satisfied the foreign_management and economic process requirements under sec_924 with respect to the bareboat charter taxpayer paid a commission to uscorp-fsc with respect to the rental income that taxpayer earned under the bareboat charter to owner taxpayer owner and uscorp-fsc are members of the same controlled_group as defined in sec_927 charterer is not a member of such controlled_group ii the terms of the time charter the time charter consisted of a preamble sec_1 through and attachments a through f paragraphs a and b of the preamble state that owner provides vessels and the crew and equipment necessary to conduct industrya-related activities and that charterer desires that owner provide such a vessel and crew paragraph of the time charter provides that charterer shall hire owner’s manned vessel paragraph provides that the vessel shall be available for charterer’s use hours per day shall be employed pursuant to the instructions of the charterer regarding services required scheduling and destination in lawful activities necessary or incident to supporting activity1 location1 and shall perform such other duties as charterer may direct from time to time including activity2 and carrying cargo and personnel paragraph requires that the crew of the vessel chartered provide all lawful taxpayer holds title to the vessel owner which is referred to as owner in the time charter described below is the lessee of the vessel under the bareboat charter we received no information regarding these issues postf-154656-01 services required by charterer including services incident to activity3 handling anchors handling cargo and securing aboard the vessel all cargo loaded from charterer’s base sec_2 sets forth rights and obligations concerning owner’s vessel and crew for example paragraph b provides that owner represents and warrants that it is qualified and has full authority to do business in all jurisdictions where the time charter is to be performed paragraph requires in part that at all times during the time charter owner shall use all reasonable efforts to assure that the vessel be a tight strong and seaworthy b sufficiently tackled appareled furnished supplied and equipped in order to promptly and efficiently perform owner’s obligations under the time charter and c properly maintained in good running order and repair and in a state such as to obtain the vessel’s most economic operation with regard to speed and consumption of fuel in addition paragraph requires that the vessel be fully equipped for waterborne public transportation operations be suitable for the performance of the services contemplated by the time charter and be properly maintained paragraph provides charterer with the right to inspect the vessel for compliance with the time charter if the vessel is not being properly maintained repaired or supplied in accordance with the time charter and if owner fails to initiate action to correct such deficiency within hours of receipt of notice charterer shall have the option to cease payment for the duration of such deficiency under paragraph the charterer has the right to inspect any aspect of owner’s operations and equipment under the time charter and owner at its cost shall correct any deficiency in operations or repair or replace any equipment rejected by charterer paragraph lists the personnel required by the time charter for manning the vessel eg the master mate and chief engineer and the types of operations such personnel must be able to perform see also attachment c list of crewing requirements paragraph also requires that the vessel be crewed to be available seven days per week twenty-four hours per day paragraph provides that if owner fails to correct any deficiency in the manning of the vessel within hours from receipt of notice charterer may terminate the time charter if the vessel is not properly manned at any time during the term of the time charter adjustments shall be made in the day rate to which owner is entitled during such periods sec_3 addresses the manner of performance of the time charter paragraph states that owner shall perform promptly all services contemplated by this time charter with due diligence and paragraph states that owner shall operate the vessel or any replacement vessel that may be employed by charterer in accordance with governmental laws and regulations governing the transport of passengers and cargo over water paragraph requires owner to pay all costs and expenses relating to the vessel her master and her crew including all wages shipping and discharging fees postf-154656-01 and all other expenses of the master officers and crew paragraph sec_3_4 through impose on owner a list of expenses duties and responsibilities for the vessel including the use of great care and due caution in the performance of ultrahazardous activities the use of reasonable diligence to prevent pollution and the requirement that owner be responsible for cleaning up any such pollution the cost and responsibility for obtaining all licenses permits visas registrations and certificates for the vessel and for owner’s personnel the keeping of the vessel’s log a strict accounting of all cargo and passengers and proper maintenance records sec_4 concerns compensation specifically paragraph requires charterer to pay owner for the hire of the vessel in accordance with the rates set forth in attachment d and such rates shall be pro rated for any day during which the vessel is available for less than 24-hour service attachment d provides that in full consideration of the provision of the vessel complete with its full complement of master and crew charterer will reimburse owner for the following sums vessel’s mobilization fee of dollar_figureamount2 lump sum vessel’s daily rate of dollar_figureamount3 or pro_rata dollar_figureamount4 per passenger per meal and dollar_figureamount4 per passenger per night under paragraph sec_4 and owner is responsible for preparing invoices for delivery to charterer and charterer is responsible for making the payments on such invoices to owner sec_5 contains several provisions that govern insurance coverage paragraph requires owner for the full term of the time charter to procure and maintain solely at its own expense all insurance for the vessel and crew in amounts set forth in attachment e under paragraph any and all deductibles in the insurance policies are assumed by for the account of and at owner’s sole risk paragraph requires owner to obtain the prior written consent of charterer before modifying or canceling any insurance_policy under paragraph owner must furnish insurance certificates for itself and any of its subcontractors to charterer paragraph provides that all insurance policies required of owner shall contain endorsements that to the extent of liabilities assumed by owner underwriters will have no rights of recovery or subrogation against charterer section contains mutual indemnification and hold harmless provisions generally section provides that any damage or loss to the property of charterer shall be the loss of charterer and any damage or loss to the property of owner shall be the loss of owner see paras and paragraph dollar_figure provides that neither party shall be liable to the other for special or consequential damages for lost revenues or profits cost of capital lost production or products loss of business opportunity with third parties or punitive or exemplary damages under paragraph the master of the vessel shall have the sole right to determine whether a voyage ordered by charterer may be undertaken with safety to owner’s crew all persons on board and the vessel section governs downtime and loss of the vessel under paragraph owner must provide at no additional cost to charterer a replacement vessel in the event that the vessel subject_to the time charter is unavailable due to scheduled maintenance if the vessel becomes unavailable due to any other cause payment postf-154656-01 generally will cease for the duration of the downtime owner also must provide a replacement vessel to charterer upon request during any unscheduled downtime pursuant to paragraph the time charter will cease immediately if the vessel suffers actual or constructive total loss and owner shall have no rights to further compensation except those sums due or accrued at the time of such loss section addresses taxes and duties paragraph imposes on owner responsibility for all taxes levies assessments fines etc imposed on the vessel owner and owner’s personnel including corporate and personal income taxes sales_taxes excise_taxes stamp taxes use or compensating taxes social insurance taxes and contractor license paragraph imposes on charterer responsibility only for payment of harbor and port dues and certain other charges applicable to use of the vessel under section owner is responsible for maintaining all books_and_records subject_to charterer’s right of inspection pursuant to section owner and charterer agree to share equally any salvage money earned by the vessel net of certain specified expenses sec_15 describes the relationship of the parties stating owner shall perform all services under this time charter as an independent_contractor charterer shall exercise no control_over the owner’s employees or agents nor those of its subcontractor s nor the methods or means employed by owner in the performance of such work or services the charterer is solely interested in the attainment of the desired results section addresses the duration of the time charter under paragraph the primary term of the time charter is one year with six options of one month each to be exercised individually upon hours notice to owner in addition attachment c imposes on owner responsibility for obtaining a safe manning certificate and indicates that the master and crew of the vessel are owner’s personnel postf-154656-01 iii summary of the case taxpayer claimed fsc commission deductions with respect to rents that taxpayer received from owner under the bareboat charter taxpayer does not argue that the fsc benefits apply to income received by owner from charterer pursuant to the time charter examination asserts that the fsc benefits do not apply to the rents from the bareboat charter because the vessel which was leased to a related_party was not subsequently subleased or held for sublease to an unrelated party by owner and thus was not export_property under sec_927 law and analysis i application of fsc provisions to leases a generally the fsc provisions provide an income_tax exemption for a portion of certain commissions earned by a fsc sec_923 and sec_925 temp sec_1 923-1t a a fsc may earn commissions that may qualify for this exemption with respect to a lease or rental of export_property for use by the lessee outside the united_states sec_924 temp sec_1 a -1t c under sec_927 property that is manufactured in the united_states has foreign content not in excess of of its fair_market_value and is held primarily for sale lease or rental for direct use consumption or disposition outside the united_states may constitute export_property b leases between members of a controlled_group sec_927 excepts from the definition of export_property property leased or rented by a fsc or through a commission fsc for use by any member of a controlled_group_of_corporations as defined under sec_927 of which the fsc is a member is excluded_property and does not constitute export_property thi sec_4 your request for field_service_advice seeks the opinion of the national_office with respect to numerous bareboat time charter transactions engaged in by multiple subsidiaries of taxpayer with respect to approximately amount1 vessels this memorandum addresses only the specific fact pattern set forth above and should not be considered to apply to every bareboat time charter transaction entered into by taxpayer and its subsidiaries considering our conclusions that the fsc provisions do not apply to taxpayer’s rental income under the bareboat charter on the grounds that the time charter did not constitute a sublease and the time charter income was operating income we do not address the service’s argument that the time charter was a true lease but not a sublease with respect to the bareboat charter postf-154656-01 related-lessee excluded_property rule was originally enacted as part of the domestic_international_sales_corporation disc provisions sec_993 looking to the disc legislative_history the purpose of the related-lessee excluded_property rule was to prevent a leasing transaction from effectively converting income derived from the production of property outside the united_states - which ordinarily would not fall under the disc provisions - into disc leasing income while permitting the disc provisions to apply in cases where the only operational income of the taxpayer and related entities with respect to the property was from leasing in particular congress stated in the disc legislative_history that the purpose of the related-lessee excluded_property rule in sec_993 was to ensure that taxpayers were not able to convert substantial amounts of what otherwise would be manufacturing or operational as distinct from selling income into tax-favored disc income s rep no 92d cong 1st sess reprinted in 1972_1_cb_559 h_rep_no 92d cong 1st sess reprinted in 1972_1_cb_498 in other words congress intended the related-lessee excluded_property rule to deny the disc deferral6 to rental income that arose from operating income rather than rental income earned under a purported sublease to illustrate this principle regarding the conversion of operating income to rental income the disc legislative_history provided the following example thus if a disc leases a movie film to a foreign_corporation which is a member of the same group of controlled corporations and that foreign_corporation then leases the film to persons not members of that group for showing to the general_public the film is not to be considered non-export property by reason of the lease from the disc to the foreign_corporation however if the persons showing the film to the general_public are members of the same group of controlled corporations as the disc the film is not to be considered export_property s rep no 92d cong 1st sess reprinted in c b pincite the example stresses two principles the ultimate sublessee must be an unrelated_person and the related sublessor must earn income from rental_activity rather than business operations sec_1_993-3 adopted this example as part of a rule that limited the scope of the related-lessee excluded_property rule under the disc provisions the fsc provisions substantially replaced the disc provisions after december whereas the fsc provisions exempt a portion of a fsc’s income the disc provisions deferred tax on a portion of a disc’s income see pub_l_no 85_stat_497 sec_501 date for the disc tax_deferral provisions in effect before their substantial replacement by the fsc provisions postf-154656-01 in order to resolve trade disputes arising from the tax treatment of discs t he fsc system of taxation was designed to comply with the letter and spirit of the general agreement on trade and tariffs gatt code and to be revenue-neutral compared to the disc system s prt 98th cong 2d sess date accordingly the fsc provisions preserved the related-lessee excluded_property rule_of sec_993 in sec_927 these two sections are materially identical the fsc legislative_history provides further in general where the provisions of the act are identical or substantially_similar to the disc provisions under present and prior_law congress intended that rules comparable to the rules in regulations issued under those provisions be applied to the fsc staff of the joint_committee on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 jcs-41-84 date s prt 98th cong 2d sess date thus the regulatory limitation on the related-lessee excluded_property rule in sec_1_993-3 was carried forward into the fsc provisions in temp sec_1_927_a_-1t these two regulations are materially identical under temp sec_1_927_a_-1t property leased to a member of the lessor’s controlled_group does constitute export_property during a period of time if during the period a the property is held for sublease or is subleased to a third person for ultimate use by the third person b the third person is not a member of the same controlled_group and c the property is used predominantly outside the united_states as defined in paragraph d vi temp sec_1_927_a_-1t provides the following example - adopted nearly verbatim from the example quoted above from the disc legislative_history - to demonstrate the principle that the fsc provisions do not apply to operating income i f x a fsc for the taxable_year leases a movie film to y a foreign_corporation which is not a member of the same controlled_group as x and y then subleases the film to persons which are members of the controlled_group for showing to the general_public the film is not export_property on the other hand if x a fsc for the taxable_year leases a under temp sec_1_927_a_-1t property is used predominantly outside the united_states for any period if during that period the property is located outside the united_states more than percent of the time postf-154656-01 movie film to z a foreign_corporation which is a member of the same controlled_group as x and z then subleases the film to y another foreign_corporation which is not a member of the same controlled_group for showing to the general_public the film is not disqualified from being export_property ii time charter service_contract and lease a time charter defined the fsc provisions do not define time charter however under the common_law definition of time charter the owner’s master officers and crew continue in possession of the vessel its management and operation see eg 166_fsupp_732 e d p a under a time charter the vessel’s carrying capacity is taken up by the time charterer for a fixed period of time for carriage of cargo or other use of the vessel while the crew navigation and management remain in the control of the owner and its agents id a voyage charter is similar to a time charter except that the vessel is chartered for a specified voyage rather than a specified period of time see eg revrul_74_170 1974_1_cb_175 sec_7701 provides a means for determining whether a particular time charter constitutes a lease or a service_contract b characterization as a service_contract or lease under sec_7701 for purposes of discussing sec_7701 an understanding of the following terminology is necessary if the time charter is a lease owner would be considered the lessor and the charterer would be the lessee or sublessor and sublessee respectively if the bareboat charter is considered to be the basic or primary lease and if the time charter is a service_contract owner would be considered the service provider and charterer would be considered the service_recipient sec_7701 and its legislative_history provide factors which may be applied to determine whether a time charter of a vessel should be characterized as a lease or a service_contract the legislative_history states that the factors set forth in sec_7701 apply for all purposes of the income_tax provisions of the code sec_7701 provides that a contract that purports to be a service_contract shall be treated as a lease of property if such contract is properly treated as a lease of property taking into account all relevant factors including whether or not a the service see also prop sec_1_883-1 which defines time charter as a contract for_the_use_of a ship for a specific period of time during which the ship’s owner lessor retains control of the navigation and management of the ship eg the owner lessor continues to be responsible for the crew supplies repairs and maintenance fees and insurance charges commissions and other expenses connected with the use of the ship postf-154656-01 recipient is in physical possession of the property b the service_recipient controls the property c the service_recipient has a significant possessory or economic_interest in the property d the service provider does not bear any risk of substantially diminished receipts or substantially increased expenditures if there is nonperformance under the contract e the service provider does not use the property concurrently to provide significant services to entities unrelated to the service_recipient and f the total_contract_price does not substantially exceed the rental value of the property for the contract period sec_7701 was added to the code by the deficit_reduction_act_of_1984 act pub_l_no 98_stat_494 sec_31 the senate_finance_committee report senate report that accompanied the act discusses in great detail the factors set forth in the statute s rep no in particular the senate report illustrates the rules of sec_7701 as follows the service_contract provision applies for all purposes of the income_tax provisions of the internal_revenue_code including the depreciation provisions of the bill and the nontaxable_use restriction on the investment_credit as modified by the bill this provision applies to service contracts involving personal_property or real_property regardless of whether the so-called service provider is the tax owner or the lessee of the property physical possession physical possession of property is indicative of a lease under the bill property that is located on the premises of a service_recipient or located off the premises but operated by employees of such recipient is viewed as in the physical possession of the recipient however property is not in the physical possession of the recipient merely because the property is located on land leased to the service provider by the tax-exempt_entity control of the property the fact that the service_recipient controls the property is indicative of a lease under the bill a service_recipient is viewed as controlling the property to the extent such recipient dictates or has a right to dictate the manner in which the property is operated maintained or improved control is not established merely by reason of contractual provisions designed to enable the recipient to monitor or ensure the service provider's compliance with performance safety pollution control or other general standards postf-154656-01 possessory or economic_interest a contract that conveys a significant possessory or economic_interest to a service_recipient resembles a lease under the bill the existence of a possessory or economic_interest in property is established by facts that show the property’s use is likely to be dedicated to the service_recipient for a substantial portion of the useful_life of the property the recipient shares the risk that the property will decline in value the recipient shares in any appreciation in the value of the property the recipient shares in savings in the property’s operating costs or the recipient bears the risk of damage to or loss of the property substantial risk of nonperformance under a service_contract arrangement the service provider bears the risk of substantially diminished receipts or substantially increased expenditures if there is nonperformance by the service provider or the property under the act facts that establish that the service provider does not bear any significant risk of nonperformance are indicative of a lease concurrent use of property the concurrent use of the property to provide significant services to entities unrelated to the service_recipient is indicative of a service_contract rental value of property relative to total_contract_price the fact that the total_contract_price including expenses to be reimbursed by the service_recipient substantially exceeds the rental value of the property for the contract period is indicative of a service_contract if the total_contract_price reflects substantial costs that are attributable to items other than the use of the property subject_to the contract then the contract more closely resembles a service_contract conversely the fact that the total_contract_price is based principally on recovery_of the cost of the property is indicative of a lease a contract that states charges for services separately from charges for use of property is indicative of a lease other rules a contract will be treated as a lease rather than a service_contract if the contract more nearly resembles a lease although each of the factors in the bill must be considered a particular factor postf-154656-01 or factors may be insignificant in the context of any given case similarly because the test for determining whether a service_contract should be treated as a lease is inherently factual the presence or absence of any single factor may not be dispositive in every case for example even if a tax-exempt_entity or other service_recipient does not have physical possession of property the arrangement could still be treated as a lease after taking all other_relevant_factors into account id examples and in the senate report provide a sample application of the sec_7701 factors with respect to two time charters that have differing terms s rep no certain facts are common to both examples because example is based in part on the facts set forth in example in both examples e an agency of the federal government desires to obtain the use of a built-to-purpose vessel a contractor arranges for the construction of the vessel and for the sale of the vessel to t the contractor then leases the vessel from t the shipowner under a long- term bareboat charter e and the contractor enter into a time charter with respect to the vessel the time charter provides for the transportation of equipment cargo and personnel under the time charter e has the right to designate the port of call and the cargo to be carried the master officers and crew of the vessel are hired by the contractor subject_to e’s approval example continues by setting forth numerous additional facts that result in the conclusion that under the factors set forth in the act the time charter is a lease the additional facts in example differ from certain facts in example example changes the following facts from those set forth in example a e has no right to make alterations to the vessel b e’s obligation to pay charter hire is set at a rate per deadweight ton and is subject_to the condition that the vessel be in full working order c the time charter has an initial term of years with an option to renew for one to five one-year periods for a total of years d t bears the risk of damage to or loss of the vessel and e e has no option to purchase the vessel in addition e is not required to pay termination value or any other penalty if it fails to exercise a renewal option on these facts the time charter will be respected as a service_contract under the bill the following factors provide the basis for that conclusion a e has no control_over the vessel b e has no possessory or economic_interest in the vessel c the contractor bears a substantial risk of nonperformance because the contractor will receive no revenues if the vessel is unavailable for service and d the facts do not indicate that any portion of the charter hire is based on the cost of the vessel postf-154656-01 iii analysis a the time charter is a service_contract not a sublease the fsc provisions apply to gross_receipts from the lease or rental of export_property for use by the lessee outside the united_states sec_924 the service and taxpayer agree that the bareboat charter involved in this case constituted a lease within the meaning of sec_924 and sec_927 although the use of the vessel otherwise meets the sec_927 definition of export_property the sec_927 related-lessee excluded_property rule excludes property from the definition of export_property where the property is leased between members of the same controlled_group as defined in sec_927 taxpayer owner and uscorp-fsc are members of the same controlled_group under this definition the rules in temp sec_1_927_a_-1t provide an exception to the related-lessee excluded_property rule the exception permits property leased between members of the same controlled_group to be characterized as export_property if the property is subsequently subleased or held for sublease by the lessee to a third person not a member of the same controlled_group for such third person’s ultimate use and if such third person uses the property predominantly outside the united_states within the meaning of temp sec_1_927_a_-1t temp sec_1 a - 1t f i owner entered into the time charter arrangement with charterer an unrelated third person customer that was not a member of the same controlled_group as taxpayer owner or uscorp-fsc the time chartered vessel was ultimately used by charterer which used the vessel in industrya-related activities because these activities occurred exclusively outside the united_states the vessel was used under the time charter predominantly outside the united_states within the meaning of temp sec_1_927_a_-1t thus in determining whether the temp sec_1_927_a_-1t exception to the related-lessee excluded_property rule applies in this case the controlling question is whether the time charter constituted a sublease of the vessel that was leased by taxpayer to owner under the bareboat charter although the common_law and other authorities provide definitions for a time charter transaction such definition does not establish whether for federal_income_tax purposes a particular time charter is a lease or a service_contract therefore a sec_7701 analysis is necessary to determine whether the time charter is a true sublease or a contract for services the time charter uses words throughout the agreement such as charter charterer owner and hire rather than leasing terms such as lease lessee lessor and rent or provisions of services terms such as service_contract service_recipient service provider and fees numerous provisions use the term services to describe the nature or character of what owner was obligated to provide to charterer see eg paras and sec_15 in addition examples postf-154656-01 and in the legislative_history of sec_7701 illustrate the application of sec_7701 with respect to time charter agreements these examples demonstrate that a time charter may be either a lease or a service_contract depending on the terms of the agreement therefore application of sec_7701 is appropriate for the purpose of determining whether a particular time charter constitutes a lease or a service_contract accordingly we apply sec_7701 to determine whether the time charter is in substance a service_contract as opposed to a lease physical possession the first factor in sec_7701 concerns whether the service_recipient is in physical possession of the property according to the senate report physical possession by the service_recipient is indicative of a lease and property operated by employees of the service_recipient is viewed as in the physical possession of the service_recipient in this case there is no indication in the time charter that employees of charterer operated the vessel numerous provisions however require that the vessel be manned or operated by a master and crew employed by owner see eg paras a and b of the preamble requiring owner to crew the vessel stating hire owner’s manned vessel and attachment c listing the personnel required by the time charter for manning the vessel and placing such responsibility on owner requiring owner to pay all costs and expenses relating to the vessel her master and her crew including wages dollar_figure giving the master the sole right to determine if a voyage may be undertaken with safety to owner’s crew sec_15 providing that charterer shall exercise no control_over the owner’s employees ie the crew because owner’s employees not charterer’s employees operate the vessel we conclude that owner did not transfer physical possession of the vessel to charterer therefore this factor favors characterizing the contract as a service_contract not as a lease control of the property the second factor in sec_7701 is whether the service_recipient controls the property the senate report states that control of the property by the service_recipient is indicative of a lease control is established if the service_recipient dictates the manner in which the property is operated maintained or improved although charterer has the right to require certain services concerning offshore operations for its industrya business from owner see paragraph sec_1 and above sec_15 of the time charter provides that with respect to the vessel charterer shall exercise no control_over the owner’s employees or agents nor those of its subcontractor s nor the methods or means employed by owner in the performance of such work or services the charterer is solely interested in the attainment of the desired results numerous other provisions in the time charter place control of the operation postf-154656-01 maintenance and repair of the vessel in the hands of owner see eg paras and setting forth owner’s obligations and standards of performance of the services requiring owner to exercise due diligence in the performance of all services contemplated by the time charter and through setting forth a long list of duties and responsibilities of owner with respect to the vessel and requiring owner to use good care and due diligence or reasonable diligence in the performance of such duties although paragraph sec_2 and give charterer a right to inspect the vessel and to inspect any of owner’s operations and equipment under the time charter the senate report clearly provides that a right of inspection designed to permit the service_recipient to monitor or ensure the service provider’s compliance with certain standards does not amount to control accordingly we conclude that the provisions of the time charter clearly establish that owner retained control of the vessel therefore this factor supports characterizing the time charter as a service_contract not a lease possessory or economic_interest the third factor in sec_7701 concerns whether the service_recipient has a significant possessory or economic_interest in the property the senate report indicates that a contract that conveys a significant possessory or economic_interest to the service_recipient resembles a lease five elements are necessary to establish the conveyance of a significant possessory or economic_interest in the property first in this case the term of the time charter is one year with six one-month renewal options see para therefore the time charter did not dedicate the vessel’s use to charterer for a substantial portion of the vessel’s useful_life this element suggests that the time charter did not convey a significant possessory or economic_interest in the vessel to charterer under the second and third elements the time charter does not contain any provisions suggesting that charterer shares the risk that the property will decline in value or that charterer will share in any appreciation in the value of the property fourth paragraph provides that the charterer will share in any savings in the vessel’s operating costs concerning for instance fuel consumption also the reimbursement procedures in paragraph sec_4 and lead to a similar result this fact favors treatment as a lease the fifth element concerns whether the recipient bears the risk of damage or loss of the property the terms of the time charter strongly suggest that charterer did not bear the risk of damage or loss paragraph sec_5 and impose on owner the obligation to procure insurance for the vessel and its crew paragraph provides that any damage or loss of owner’s property ie the vessel shall be owner’s and any right of recovery against charterer for such loss is waived paragraph also provides that if the vessel is lost the time charter terminates and owner has no rights to further compensation other than sums due or accrued at the time of the loss an analysis of the time charter with respect to these elements indicates that no significant possessory or economic_interest in the vessel was conveyed to charterer therefore this factor indicates that the time charter is a postf-154656-01 service_contract not a lease substantial risk of nonperformance the fourth factor in sec_7701 is whether the service provider bears any risk of substantially diminished receipts or substantially increased expenditures if there is nonperformance under the contract according to the senate report facts that establish that the service provider does not bear any significant risk of nonperformance are indicative of a lease the terms of the time charter do not directly address diminished receipts or increased expenditures in the event of nonperformance however attachment d provides that owner will be reimbursed by charterer according to the day rate for the vessel accordingly for each day the vessel is not in use owner bears a risk of diminished receipts in the form of lower total reimbursements this factor favors treating the time charter as a service_contract concurrent use of property the fifth factor in sec_7701 concerns the concurrent use of the property the senate report provides that the concurrent use of the property to provide significant services to entities unrelated to the service_recipient is indicative of a service_contract in this case paragraph requires that the vessel be available for charterer’s use hours per day for the duration of the time charter paragraph provides for pro ration of the day rate for any day in which the vessel is available for less than hours service because of the exclusive nature of these provisions it is reasonable to conclude that the time charter does not permit the concurrent use of the vessel for entities unrelated to the service_recipient this factor favors lease treatment rental value of property relative to total_contract_price the final factor in sec_7701 concerns the rental value of property relative to total_contract_price the senate report provides that the fact that the total_contract_price including expenses to be reimbursed by the service_recipient substantially exceeds the rental value of the property for the contract period is indicative of a service_contract s rep no conversely contractual terms that base the total_contract_price principally on recovery_of the cost of the property are indicative of a lease the time charter neither discusses whether the total_contract_price substantially exceeds the rental value of the property nor indicates whether the total_contract_price is based on owner’s recovery_of its cost of the property consequently additional factual development is necessary to establish whether this factor supports characterization as a service_contract or lease on balance the factors set forth in sec_7701 and its legislative_history support characterizing the time charter as a service_contract not a lease for federal_income_tax purposes further support for characterizing the time charter as a service_contract can be found in the sourcing_rules which historically have treated income from time charters as compensation_for services or operation of a vessel rather than rental postf-154656-01 income see eg staff of the joint_committee on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 jcs-41-84 date revrul_81_197 1981_2_cb_166 revproc_91_12 c b pincite b fsc benefits do not apply to income from the provision of services and performance of activities by owner under the time charter the conclusion that we reached applying the sec_7701 factors above is consistent with the policy that fsc benefits do not apply to income from the operation of a business the legislative_history of the related-lessee excluded_property rule originally enacted in sec_993 reflects congress’ intent to limit the disc deferral mechanism to selling and leasing income and to prevent operating income earned at the lessee or sublessee level from being converted into leasing income at the lessor’s level temp sec_1_927_a_-1t constitutes a narrow exception to the related-lessee excluded_property rule this exception is premised on the notion that fsc benefits do not apply to operating income thus temp sec_1 a - 1t f enables a lessor to obtain fsc benefits on a lease of export_property to a related lessee unless such property generated operating income in the hands of the related lessee or a related sublessee this principle is illustrated in the example in temp sec_1_927_a_-1t taken from the disc legislative_history and regulations in the present case owner received income from charterer under the time charter as compensation_for owner’s provision of services such as service1 and service2 as well as performance of activities such as activity2 and supporting activity1 owner’s income was not leasing income because owner did not lease the vessel to charterer charterer paid owner for providing services and performing activities owner received income for the active operation of a business as distinguished from passive leasing activity owner’s income from the operation of a business servicing industrya was converted into leasing income when owner paid rent to taxpayer under the bareboat charter lease this is precisely the situation anticipated by the disc legislative_history and by the related-lessee excluded_property rule under sec_927 a taxpayer may not circumvent the related-lessee excluded_property rule and trigger the exception under temp sec_1_927_a_-1t simply by labeling a time charter as a lease or a sublease the exception to the related-lessee excluded_property rule under temp sec_1_927_a_-1t applies to a time charter by a bareboat lease charterer only where the time charter generates true leasing income the example in temp sec_1_927_a_-1t states that the exception does not apply where a related lessee shows a leased movie to the public because the related lessee did not sublease the movie but rather used the movie in the operation of its business fsc benefits do not apply to the leasing income of the postf-154656-01 movie’s lessor the same principle applies in the present case owner did not sublease the vessel to charterer under the time charter case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call cc intl at if you have any further questions jacob feldman special counsel office of associate chief_counsel international
